     Case: 1:20-cv-02725 Document #: 15 Filed: 10/27/20 Page 1 of 1 PageID #:86

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Jacqueline Stevens
                                                   Plaintiff,
v.                                                              Case No.: 1:20−cv−02725
                                                                Honorable Mary M.
                                                                Rowland
United States Department of Homeland Security,
et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 27, 2020:


         MINUTE entry before the Honorable Mary M. Rowland: The court has reviewed
the joint status report. Plaintiff has propounded written discovery requests relating to
Count II. Defendant will respond to the discovery requests by November 6, 2020. Parties
shall file a further status report by 12/22/20. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
